Citation Nr: 1702128	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a jaw disorder, claimed as temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Board remanded this matter in March 2016 for additional development.  All requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection, to include reopening claims, for residuals of a tumor, hypertension, headaches, a back condition, and a shoulder condition, each claimed as secondary to an in-service head injury, were raised in November 2010 and January 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's jaw disorder, claimed as TMJ disorder, is not related to service, to include his in-service head injury.




CONCLUSION OF LAW

The criteria for service connection for a jaw disorder, claimed as TMJ disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and that an effective date and disability rating will be assigned if the claim is granted.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any prejudice in the content or timing of the notice letter.

In addition, the duty to assist the Veteran has also been satisfied.  The RO obtained service treatment records, VA treatment records, and identified private treatment records.  The Veteran submitted witness statements and personal statements, and was provided was provided the opportunity to present evidence before the undersigned in January 2016.  Further, pursuant to the Board's March 2016 remand order, the Veteran was afforded a VA medical examination in April 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examiner examined the Veteran, reviewed the claims file, and provided the requested opinion with supporting rationale addressing the etiology of the Veteran's reported TMJ disability.  Therefore, the examination report is adequate for rating purposes and the Board's March 2016 remand directives have been substantially completed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. 268.  The Veteran has not contended that the examination report is inadequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

The Veteran claims his jaw disorder, claimed as TMJ disorder, is related to an in-service head injury.  Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, (2013).  Notably, the Veteran does not have a disability of the jaw that is listed as a chronic disease under 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that in December 1974, the Veteran was opening a refrigerator door when the top hinge came loose and the door fell, hitting him on the head.  A small linear swelling was present.  The Veteran reported that he "saw stars" and staggered.  He did not lose consciousness.  He had a bump on the head over the left eye and x-rays were ordered.  None of the service treatment records indicate that the Veteran's jaw was injured during the incident or that he complained of jaw symptoms during service.

The first indication of complaints related to the jaw are dated in February 2008 at which time the Veteran reported jaw pain of less than 24 hours duration.  The assessment was jaw pain with symptoms suggestive of TMJ syndrome.  X-rays were normal.  The Veteran continued to report TMJ associated pain in May and July 2008.  In July 2008, the Veteran reported that he had had jaw pain since the 1990s.  He did not report that the pain manifested during service.  TMJ syndrome was noted in subsequent nutrition therapy notes.

During his April 2016 compensation and pension examination, which was conducted by a provider contracted by VA, the Veteran reported that a refrigerator door fell and hit him on the head in 1974.  He indicated that some days he would wake up and his jaw would lock.  He had no specific recollection regarding past trauma to the head being related to the current reported TMJ condition.  

After examining the Veteran, the examiner stated that the Veteran does not have the clinical criteria to warrant a diagnosis of TMJ dysfunction or syndrome and opined that as such, it is less likely as not that any diagnosed TMJ or other jaw disorder is related to service.  While the Veteran reported pain on palpation, there was no pain during range of motion testing, no clicking of the jaw, and no reported limitations when eating certain foods or when speaking for a long time.  The examiner noted an "unbalanced Occlusion" secondary to the number of teeth currently missing from the Veteran's mouth.  The Veteran reported no mastication issues or pain with reported jaw locking.  The examiner also found that the Veteran did not present with a current bruxism condition.  The examiner noted past evidence of enamel wearing on the remaining teeth, but that there was no current dental pain, tooth mobility, or cracked teeth.  While the examiner found no current disability, the examiner pointed out that at the time of the Veteran's head injury during service, there was no secondary complaint, clinical finding or diagnosis of jaw condition.  Further, service treatment records do not show jaw issues during or any time after the 1974 head injury.

The Board has also considered the Veteran's testimony and lay statements.  In his notice of disagreement, the Veteran argued that his TMJ syndrome did not manifest at the time of the in-service injury because the condition is arthritis.  In his January 2016 hearing testimony, the Veteran again indicated that TMJ is an arthritic condition.  He indicated that he had sought treatment at VA clinics and emergency rooms for flare-ups of pain and that a VA doctor diagnosed TMJ.  He further testified that after the head injury in service, he developed a cyst on his forehead.  The cyst was recurrent and he believed it caused his TMJ.  In a June 2016 statement, he listed the symptoms he has had since service and related his current condition to service.

While the Veteran truly believes that his jaw condition is a result of his in-service head injury, he is not competent to indicate the etiology of his condition.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Here, the Veteran is competent to describe his jaw symptoms and the date of manifestation of his symptoms; however, he is not competent to report that his jaw condition is related to the in-service head injury or to classify his condition as arthritis.  Medical testing is required to determine whether the Veteran has arthritis of any joint as the bones cannot be readily observed by laypersons.  Further, the Veteran does not have the medical expertise to relate the manifestation of jaw symptoms, first documented in 2008, to an in-service injury in 1974.  Consequently, the Veteran's lay statements pertaining to the etiology of his jaw symptoms are not competent and have no probative value in this instance.

The Board has considered all of the evidence but finds service connection for a jaw condition, claimed as TMJ syndrome, is not warranted.  Service treatment records show an injury with a laceration to the forehead; however, symptoms or injury of the jaw were not indicated at any time during service.  After service, medical records first note complaints of jaw pain in February 2008, approximately 32 years after separation from service, and at which time his pain was noted to have been present for 24 hours.  Even assuming the Veteran did not report his full history of jaw pain at that time, in July 2008, he reported having had jaw pain since the 1990s.  Thus, the Veteran's statements support a finding that at most, his pain manifested at least 15 years after separation from service.  Unfortunately, there is no competent evidence linking his report of jaw symptoms since the 1990s to service.  The Veteran has not alleged that his symptoms manifested during service and no treatment records, to include the April 2016 examination report, indicate any relationship between a current jaw disorder and service.  Without a nexus between the Veteran's jaw condition and service, service connection cannot be granted.

In summary, the Board finds that service connection for a jaw condition, claimed as TMJ disorder, is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt; however, as the evidence of record is not at least in equipoise, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Service connection for a jaw condition, claimed as TMJ disorder, is denied.


ORDER

Service connection for a jaw condition, claimed as TMJ, is denied.






______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


